Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 12/07/2020, Applicant has amended Claims 1-6, 9-12, 14-19, and 21-30.  
Claims 1-6, 9-34 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 was filed after the mailing date of the non-final Office action on 5/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Objection
The prior objections to claims 29 and 30 have been withdrawn in light of Applicant’s amendments.


New Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-6, 16 and 33-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claims 3, 4 and 16 draw to a modified T cell, dendritic cell, B cell, or NK cell, which do NOT narrow the scope of claims 1 and 14 where the modified cell is a T cell. Claims 5-6, and 33-34 draw to modified lymphocytes (i.e., all white blood cells), which do NOT narrow the scope of claims 1 and 14 where the modified cell is a T cell.  Essentially, due to the Applicant’s amendments to claims 1 and 14 to narrow the cell to a human T cell, the non-T cell embodiments of claims 3, 5, 6, 16, and 33-34 are excluded from the scope of claims 1 and 14, while the T cell embodiments of claims 3-4 and 16 are not further limiting to T cells of claims 1 and 14. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the 


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-6, 11-16, 18, 20, 23-24, 28, 30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091, prior art of record).


An exon 2 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to a genomic disruption in a CISH gene


Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claims 1 and 14, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 3, 4, 13, 16 and 20, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
claim 6, Palmer (2012) teaches the T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11, 12, 15 and 18, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).
However, in regard to claims 1 and 14, although Palmer et al. teach that the T cell is a human cell [83-84], they do not reduce to practice a composition of genetically modified human T cells.
In regard to claims 1 and 14, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
In regard to clam 5, Rosenberg teaches the T cells are autologous TILs (p. 3, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. nd-3rd para.).
However, in regard to claims 1 and 14, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a cDNA encoding the exogenous TCR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in the CISH gene.
Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claims 1 and 14, as well as claims 18, 28, 30 and 33-34, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR/TCR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR/TCR 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory for several reasons. First, as state supra, Gregory explicitly suggests a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR or TCR) by homologous recombination, while simultaneously knocking out a gene of interest (e.g., PD-1). Thus, a simple substitution of one gene (i.e., PD-1) for another gene (i.e., CISH) would have been obvious to the ordinary artisan.  Furthermore, Gregory teaches that nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold [0003]. Thus, there would have been a reasonable expectation of success at arriving at cell comprising an exogenous DNA encoding a CAR/TCR for homologous recombination in the nuclease mediated disruption of the CISH locus.
	However, in regard to claims 1 and 14, although Gregory teaches that the nucleases should be prepared to target the coding exons of the checkpoint gene 
In regard to claims 1, 14, 23 and 24, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    150
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012), Rosenberg, and Gregory and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Furthermore, Hashimoto et al., (2013) teach that exon 2 of CISH comprises sites of methylation that downregulate expression of the gene in T cells (Abstract, p. 4080, Results, col 2, p. 4084, Table VI, p. 4089, Fig. 7). Thus, this region of the CISH gene was known to be important in T cells and it would be a predictably obvious starting point for regulation CISH gene function. Finally, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 2 out of the 3 exons available for targeting.
prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged.
First, Applicant argues that the cited references do not teach or suggest an isolated genetically modified human T cell comprising a genomic disruption in exon 2 or exon 3 of CISH (p. 7-8 of remarks).
Second, Applicant argues that there was not a reasonable expectation of success in genetically modifying a human T cell comprising a genomic disruption in exon 2 or exon 3 of CISH. Specifically, Applicant argues the primary reference of Palmer (2012) targets CISH with RNAi. Thus, the ordinary artisan would have been directed by Palmer to knockdown CISH with RNAi, not knockout CISH by a genomic disruption in exon 2 or 3. Furthermore, Applicant argues the prior art of Hashimoto et al. (2013) teaches that CISH expression promoted T cell proliferation and survival after TCR activation. Thus, there would be a lack of a reasonable expectation of success and predictable results in modifying the cell of Palmer to knockout CISH because it would negatively impact the utility of the resultant T cells. Furthermore, Applicant argues that the Examiner’s rationale to follow the knockout procedures of Gregory because a simple substitution of one gene (i.e., PD-1) for another gene (i.e., CISH) would not have been obvious to the ordinary artisan because of this lack of expectation of success. Moreover, Applicant cites the post-filing art of Li et al., (J Exp Med, 2020, 191:985-994) that overexpression of CISH in CD4 T cells enhanced TCR mediated proliferation and 
Finally, Applicant argues that the prior art of Rosenberg et al., (2011) teaches that there are increased side effects from IL-2 when administering genetically modified human T cells. Thus, Applicant argues that one of ordinary skill would not be motivated to genomically disrupt CISH because it may exacerbate any IL-2 associated toxicities (p. 11 of remarks).
Applicant's arguments as well as the post-filing art of Li et al., (2020) have been fully considered but they are not found persuasive.
In regard to Applicant’s first arguments, as stated in the response to arguments in the non-final Office action, it was well known at the time of filing of the invention to target a genes exons for genomic disruption. For example, Gregory teaches that the nucleases should be prepared to target the coding exons of the checkpoint gene PD-1 (Example 2, Table 5). Specifically, the 101621/101618 target sites in PD-1 are in the middle of an exon. Furthermore, Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) when using CRISPR Cas9 in T cells for homologous recombination. Finally, Duchateau teaches targeting within the 3 exons of the TCR (p. 23, 2nd para., see, Table 2). Thus, the prior art was replete in examples where the coding exons of a gene were targeted in order to ensure that the coding region of the gene was disrupted. In regard to the coding exons of CISH, as stated supra, the prior art of Jiang et al., (2000) teaches that CISH contains just three exons and is found in 
In regard to Applicant’s second arguments regarding the unpredictability of knocking out CISH, as a first matter, although the primary reference of Palmer is in part directed to the knockdown of CISH with shRNA in order to improve cytokine secretion from human T cells upon tumor antigen encounter ([0121]), Palmer also demonstrates similar results of knocking out CISH from T cells (albeit mouse T cells) (see Examples 1-3). Thus, it would have been obvious to the ordinary artisan to not only knockdown, but also knockout CISH from human T cells in light of the teachings of Palmer. In regard to the predictability and utility of doing so, as stated supra, Palmer teaches that CISH knockout CD8 T cells “secrete higher levels of IFN-g and IL-2 upon antigen encounter as compared to WT cells” (Example 2, Table 2A), and “a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells that was not observed after the adoptive transfer of WT pmel-1 T cells” ([0123], Example 3). Thus, Palmer makes clear that in regard to CD8 T cells, the knockout of CISH predictably leads to enhance anti-melanoma activity. In regard to Applicant’s arguments In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated supra, Palmer provides the motivation to knockout CISH combined with the overexpression of a melanoma specific TCR in T cells, while Gregory provides the methodology for making a knockout/knockin in T cells with a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR or TCR) by homologous recombination, while simultaneously knocking out a gene of interest (e.g., PD-1), wherein the nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold. 
patients experiencing an objected response received fewer IL-2 doses” (p. 4, Results, last para.). Importantly, as mention above, the ordinary artisan would have weighed these side effects with the knowledge that “in patients with metastatic melanoma the administration of high dose IL-2 can mediate durable complete apparently curative responses” (p. 5, Discussion, 1st para. of Rosenberg).

 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091), as applied to claim 1, in further view of Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019)

As stated supra, Palmer (2012), in view of Rosenberg, Gregory, Jiang and Hashimoto suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.

	With respect to claim 2, Duchateau teaches composition of genetically modified T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., p. 50, 2nd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells comprising a genomic disruption of the exon of a CISH gene and a cDNA encoding a TCR for homologous recombination at the genomic disruption suggested by by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged and have been addressed supra.



Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091), as applied to claims 1 and 14, in further view of Kaul et al. (GenBank AC096920.2, 2001, pgs. 1-43)

As stated supra, Palmer (2012), in view of Rosenberg, Gregory, Jiang and Hashimoto suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and a cDNA encoding an exogenous TCR.
However, in regard to claims 9 and 17, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claims 9 and 17, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012), in view of Rosenberg, Gregory, Jiang and Hashimoto and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged and have been addressed supra.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091), as applied to claims 1 and 14, in further view of Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019)

As stated supra, Palmer (2012), in view of Rosenberg, Gregory, Jiang and Hashimoto suggest a composition comprising a genetically modified human T cell comprising a nuclease mediated genomic disruption in CISH and a cDNA encoding an exogenous TCR.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a nuclease mediated genomic disruption in the human CISH gene as taught by Palmer (2012), in view of Rosenberg, Gregory, Jiang and Hashimoto and choose CRISPR as the endonuclease as taught by Gregory with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory because of the specificity and efficiency of the CRISPR system for transgene targeting in the genome of a cell using easily manufactured guide RNAs [0100].  In regard to the reasonable expectation of success of using CRISPR Cas9 for genetic modification of human T cells for immunotherapy purposes, Schumann et al., (2015) provides an enabling disclosure demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells (p. 2, Introduction). Specifically, Schumann reduces to practice the specific targeting of a genomic disruption in the exons of the CXCR4 and PD-1 genes by Cas9 nucleases combined with a DNA template comprising homology arms that bind to nucleic acid sequences adjacent to the genomic disruption (p. 3, Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged and have been addressed supra.



Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Hashimoto et al., (J Immuno, 2013, 4076-4091), and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), as applied to claims 1, 10, 14 and 19, in further view of Zhang et al., (US2014/0179770, filed 12/12/2013, prior art of record), Kaul et al. (GenBank AC096920.2, 2001, pgs. 1-43), and BLAT results (Human, hg38 build 12/2013, pgs. 1-3)

As stated supra, Palmer (2012), in view of Rosenberg, Gregory, Jiang, Hashimoto, Schumann suggest a composition comprising a genetically modified human T cell comprising a CRIPSR Cas mediated genomic disruption in CISH exon 2 and a cDNA encoding an exogenous TCR.
However, Palmer et al. are silent with respect to said genomic disruption being within 10 base pairs of a first nucleotide of a PAM sequence of exon 2 in the CISH gene.
	With respect to claims 21 and 22, Zhang teaches compositions of cells genetically modified by CRISPR Cas9 (Summary of Invention). Specifically, Zhang teaches that the CRISPR Cas9 nuclease can target the CISH gene (p. 41, [0421]). tgg (PAM motif is underlined).  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the CISH gene by a CRISPR/Cas9 nuclease and choose a sgRNA target site corresponding to the first unique PAM sequences as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because when the disclosed 23 nucleotide sgRNA is filtered against the human genome, the only 100% identical match is for the CISH gene (see BLAT result from 2013 human genome build).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged and have been addressed supra.


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019), DeKelver et al., (US2011/0281361, filed 6/16/2011), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091), as applied to claim 1, 11 and 14, in further view of Kochenderfer et al., (Blood, 2010, 116:4099-4102, prior art of record)

As stated supra, Palmer (2012), in view of Rosenberg, Gregory, Jiang and Hashimoto suggest a composition comprising a genetically modified human T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR against a tumor antigen.
In regard to claims 31 and 32, although Palmer et al. (2012) teach that the preferred subject to administer the modified T cells is a human lymphoma patient [0106], and Gregory teaches CD19 as a lymphoma tumor antigen to be target by the CAR/TCR [0006], they do not reduce to practice a genetically modified T cell comprising an exogenous CAR/TCR suitable for targeting lymphoma.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified T cells that target a lymphoma antigen as suggested by Palmer (2012) & Gregory and do so with genetically modified T cells comprising anti-CD19 antigen receptor as taught by Kochenderfer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Palmer suggests treating a human cancers such as lymphoma with genetically modified T cells and Gregory discloses that CD19 is lymphoma tumor antigen. Furthermore, Kochenderfer teaches that T cells genetically modified to target the CD19 antigen produce a “prolonged and selective elimination” of the B-cell lymphoma (Abstract).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged and have been addressed supra.


Claims 1, 3-6, 10-16, 18-20, 23-24, 27, 29 and 33-34 under 35 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see 

An exon 2 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in a TCR

Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claims 1 and 14, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 3, 4, 13, 16 and 20, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 6, Palmer (2012) teaches the T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11, 12, 15 and 18, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).

In regard to claims 1 and 14, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
In regard to clam 5, Rosenberg teaches the T cells are autologous TILs (p. 3, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma. In regard to the use of autologous TILs as the T cell, Rosenberg teaches that these cells can be selected for the highest anti-nd-3rd para.).
However, in regard to claims 1 and 14, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a cDNA encoding the exogenous TCR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a TCR gene.
	With respect to claims 1, 14, 18, 27, 29 and 33-34, Duchateau teaches compositions of genetically modified T cells for treating cancer comprising an endonuclease targeted TCR alpha (i.e., TRAC) or TCR beta gene and an exogenous chimeric antigen receptor transgene (Abstract, p.4, Summary of Invention p. 22, 2nd & 3rd para., p. 23, 2nd para., p. 50, 2nd para.). Specifically, Duchateau teaches that the T cells are genetically modified ex vivo by endonuclease targeted homologous recombination (p. 3,  p. 16), wherein the donor DNA comprises homology arms that are complementary to the double-stranded break (p. 42, last para., p. 43, first para.). Furthermore, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” an endogenous gene (e.g., TCR) using the CRISPR Cas9 system via homologous recombination (p.16-17, Homologous recombination). 
	In regard to claims 10 and 19, as stated supra, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6).
-/- knockout and an exogenous TCR cDNA as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Duchateau comprising a genomic disruption in an endogenous TCR alpha or beta and a cDNA encoding an exogenous cancer specific TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption of the endogenous TCR with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau for several reasons. First, as state supra, Duchateau suggests a single step nuclease mediated replacement or “swap” of the exogenous donor sequence (e.g., a cancer specific TCR) by homologous recombination, while simultaneously knocking out of a gene of interest (e.g., an endogenous TCR)  (p. 16, 2nd para., last para., p. 22, last para., see also claims 27, 39 and 40 of Duchateau). Moreover, Duchateau teaches that genomic disruption of the TCR genes is especially advantageous because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). Furthermore, the ordinary skilled artisan would have been motivated to make CRISPR/Cas mediated disruptions as taught by Duchateau because of the specificity and efficiency of the CRISPR system for transgene targeting in the genome of a cell using easily manufactured guide RNAs without provoking death of the cells by off-target/toxic effects (p. 3, last para., p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.). In regard to the reasonable expectation of success of using Efficient Genetic Knock-in with Homology-Directed Repair, p. 3, Fig. 2a, p. 5, Fig. 4a), thereby simultaneously knocking-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
However, in regard to claims 1 and 14, although Duchateau teaches targeting within the 3 exons of the TCR (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 2 of the CISH gene with a genomic disruption.
In regard to claims 1, 14, 23 and 24, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    150
    819
    media_image1.png
    Greyscale

-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012), Rosenberg, and Gregory and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 is conserved among the CISH isoforms and would definitively knock out all of the splice variants. Furthermore, Hashimoto et al., (2013) teach that exon 2 of CISH comprises sites of methylation that downregulate expression of the gene in T cells (Abstract, p. 4080, Results, col 2, p. 4084, Table VI, p. 4089, Fig. 7). Thus, this region of the CISH gene was known to be important in T cells and it would be a predictably obvious starting point for regulation CISH gene function. Finally, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 2 out of the 3 exons available for targeting.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged and have been addressed supra.


Claims 1, 3-6, 11-16, 18, 20, 25-26, 28, 30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed .

An exon 3 disruption of CISH with a cDNA comprising a homology arm that binds a sequence adjacent to the genomic disruption in CISH

Palmer (2012) teaches compositions of genetically modified T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claims 1 and 14, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).
 In regard to claims 3, 4, 13, 16 and 20, Palmer teaches the cells are isolated CD8 T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 6, Palmer (2012) teaches the T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11, 12, 15 and 18, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a cancer antigen, and suggests human melanoma tumor antigens ([0050], p. 30, Example 1).

In regard to claims 1 and 14, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to tumor antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
In regard to clam 5, Rosenberg teaches the T cells are autologous TILs (p. 3, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells with an exogenous TCR produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0121], which resulted in a strong and durable regression of tumors after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cells can treat cancer in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the use of a composition of human CISH-/- T cell with a TCR that targets a melanoma antigen and releases IL-2 would be especially advantageous in treating human cancers such as melanoma. In regard to the use of autologous TILs as the T cell, Rosenberg teaches that these cells can be selected for the highest anti-nd-3rd para.).
However, in regard to claims 1 and 14, although Palmer (2012) teaches the in vitro genetic engineering of T cells to comprise an exogenous nucleic acid encoding a TCR capable of binding a tumor antigen [0121], and that the nucleic acids of the invention include cDNA [0069, 0072], they are silent with respect to the T cells comprising a cDNA encoding the exogenous TCR with homology arms that bind to nucleic acid target sequences adjacent to the genomic disruption in a CISH gene.
Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claims 1 and 14, as well as claims 18, 28, 30 and 33-34, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a DNA encoding the CAR/TCR having homology arms that bind to nucleic acid sequence adjacent to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195]. In regard to the DNA encoding the CAR/TCR as being a cDNA, Gregory cites their prior patent document of DeKelver et al., (US2011/0281361, filed 6/16/2011) to indicate that donor template is a cDNA ([0010, 0108, 0110] of DeKelver).	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells -/- knockout and a cDNA encoding an exogenous TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute the simultaneous knock-out/knock-in cells of Gregory comprising a genomic disruption in an immune checkpoint gene (e.g., CISH) and a cDNA encoding an exogenous TCR comprising homology arms that bind to sequences adjacent  to the genomic disruption with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory for several reasons. First, as state supra, Gregory explicitly suggests a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR or TCR) by homologous recombination, while simultaneously knocking out a gene of interest (e.g., PD-1). Thus, a simple substitution of one gene (i.e., PD-1) for another gene (i.e., CISH) would have been obvious to the ordinary artisan.  Furthermore, Gregory teaches that nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold [0003]. Thus, there would have been a reasonable expectation of success at arriving at cell comprising an exogenous DNA encoding a CAR/TCR for homologous recombination in the nuclease mediated disruption of the CISH locus.
	However, in regard to claims 1 and 14, although Gregory teaches that the nucleases should be prepared to target the coding exons of the checkpoint gene (Example 2, Table 5), Palmer et al., (2012), Rosenberg, and Gregory are silent with respect to targeting exon 3 of the CISH gene.
	In regard to claims 1, 14, 25 and 26, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH 

    PNG
    media_image1.png
    150
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012), Rosenberg, Duchateau and Schumann and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Furthermore, Shi et al., (2015) teach that exon 3 of CISH would be advantageous to target because it comprises both the SH2 and SOC domains (see algorithm results from Gough et al., 2001). Thus, this region of the CISH gene was known to be important in CISH function and it would be a predictably obvious starting point for regulation CISH gene function. Finally, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 3 out of the 3 exons available for targeting.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged and have been addressed supra.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 1-6, 9-20, 23-34 are provisionally rejected on the ground of nonstatutory double patenting over claims 10-15, 17-24 of copending Application No. 16/182,146, in view of Liu et al., (US2014/0113375, see IDS filed 7/25/2019). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the composition of genetically modified human cells of cited application makes obvious the cells of instant application. Specifically, since cited application claim 22 recites that the nucleic acid encoding the TCR or CAR is integrated into a genomic disruption of the CISH gene, and cited application claims 23 and 24 recite that the nucleic acid encoding the TCR or CAR is integrated into a genomic disruption of the TRAC or TRBC gene, the cited application represents a genetically modified cell that necessarily underwent targeted homologous recombination (see [0028] of cited application’s specification). 
However, cited application is silent to type of polynucleotide (i.e., cDNA or mRNA) which constitutes the donor template nucleic acid encoding the TCR or CAR.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified cell as claimed and to do so with a reverse transcribed cDNA as taught by Liu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu because the reverse transcriptase mediated production of cDNAs for gene targeting is particularly advantageous because the in cyto synthesized cDNAs are protected from degradation and provide an abundant supply of cDNAs for recombination [0028, 0059-0061].
Since the instant application claims are an obvious variant of cited application claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/7/2020 are acknowledged.
Applicant argues that while instant application is directed to an isolated genetically modified human T cell, cited application 16/182,146 is directed to a pharmaceutical composition that comprises an ex vivo engineered human primary cell. Thus, Applicant argues that these two application are directed to non-overlapping species of cells and are patentably distinct.

Contrary to applicant’s assertion, claim 14 of cited application recites that the human primary cell is a T cell, which falls within the scope of instant invention. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/           Examiner, Art Unit 1633                                                                                                                                                                                             
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633